ODOM, J.
Plaintiff is the holder and owner of a promissory note for $306.00 secured by mortgage on certain land in the parish of Lincoln. He brought suit against the maker of the note for the amount due with interest and asked that his special mortgage securing said note be recognized and ordered enforced against the property described therein and ordering the said property sold and, the proceeds or a sufficient^ amount thereof to pay his debt paid to him.
Defendant was personally cited, but failed to appear. A default judgment was entered and finally confirmed. The judgment recognized plaintiff’s special mortgage on the land and ordered it sold to pay the debt; but in preparing the judgment a clerical error in the description of the land was made so that the description in the judgment does not correspond with that in the mortgage. This error was not discovered until it was too late to have it corrected in the District Court.
*516Plaintiff petitioned the lower court to grant an appeal to this court. The petition for the appeal and a citation were served on the defendant who made no appearance.
Plaintiff sets up that there are certain errors in the act of mortgage itself which he desires to have corrected in the lower court, and suggests in brief that we authorize- the lower court to reopen the case for the purpose of receiving cartain testi-' mony with reference to the error complained of. We do not think it proper to issue any instructions to the lower court, but in view of the fact that we find error in the judgment appealed from we think it should be set aside and the case remanded.
It is therefore ordered that the judgment appealed from be set aside and that the case be remanded to the lower court and reinstated on the docket thereof. Costs of the appeal to be paid by plaintiff, appellant.